DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group VIII, claims 77-79 and 88-103, in the reply filed on 6/3/2022 is acknowledged.

The restriction requirements between Groups I, II, III, IV, V, VI, VIII and IX are withdrawn. The claims of Groups I, II, III, IV, V, VI and IX have been cancelled by applicant in the reply filed on 6/3/2022.
In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or on a submitted IDS, they have not been considered.

Drawings
The drawings are objected to because the text in Figures 7, 8A, 8B and 19 is blurry, small and pixelated to the point that it is not suitable for publication purposes.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the terms, such as AllPrep®, QIAmp® and Illumina®, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. While some trademarks, such as AllPrep®, are identified, others, including QIAmp®, are not properly identified.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Hyperlinks are located on pages 55 and 59 of the specification.

Claim Interpretation
	The claims require the analysis of two or more genes by sequencing and mapping the sequencing reads of hydroxymethylated DNA enriched to a plurality of loci in a reference hydroxymethylation profile, where each of the loci is associated with a gene recited in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 77-79, 88-90 and 94-101 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. 
	The claim(s) recite(s):
	“mapping the sequenced hydroxymethylated DNA to each of a plurality of loci in a reference hydroxymethylation profile” (claim 77);

	“determining the differences in hydroxymethylation level between the patient cfDNA and the reference hydroxymethylation profile at each locus” (claim 77);
	
	“using the extent of the differences, calculating a probability score representing the likelihood that that patient has pancreatic cancer” (claim 77);
	
	“identifying the individual as being at risk for developing pancreatic cancer from one or more risk factors” (claim 78);
	
	“determining the likelihood that the individual has at least one additional type of cancer (claim 79);
	
	“making a determination as to whether to treat the patient” (claim 90); and
	
	“identifying any change in the probability score” (claim 98).
	The above steps encompass the analysis of data representing two loci and making comparisons to reach conclusions. Given the limited amount of data the claims encompass, the claims encompass embodiments in which the step may be carried out in a purely mental manner by analyzing data results, utilizing reference tables and/or charts, etc.
	The claims further set forth a natural phenomenon that is the relationship between pancreatic cancer and hydroxymethylation levels.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of established assays as described by the instant specification (para. 172 and 227).

Claims 102 and 103 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims broadly encompass pure information. The claims are not directed to any elements related to a process, machine, manufacture, or composition of matter.
To the extent that the claims may be amended to require a structural element, the claims broadly encompass a natural phenomenon that this the hydroxymethylation profile representative of individuals having at least one share characteristic, as well as an abstract idea embodied as information that may be memorized by the human mind.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 77-79 and 88-101 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The specification, while being enabling for the method of claim 77 in which the cell-free DNA is obtained from plasma, serum or pancreatic cyst fluid, does not reasonably provide enablement for methods of claim 77 in which the cell-free DNA is obtained from any sample from the patient.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Claim 77 encompasses a step-in which cell-free DNA is obtained from a urine sample, a saliva sample, etc. The cell-free DNA in a particular sample is representative of the tissues that have access to the sample. Blood plasma has cell-free DNA from a variety of tissues as the blood circulates throughout the body and thus has access to various tissues. Saliva is produced in the mouth and thus, has limited access to various tissues.
Based on the state of the art regarding what is known about cell-free DNA, the ordinary artisan would not reasonable expect that all sources of cell-free DNA would have pancreatic DNA present in it.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 102 and 103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 102 and 103, the claims are drawn to “data sets”. It is unclear what structural features are required by the claims, or if the claims a simply drawn to information about hydroxymethylation profiles.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 102 and 103 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (Cell Research. 2017. 27:1231-1242).
Regarding claims 102-103, Song teaches a data set of hydroxymethylation profiles of individuals sharing a characteristic, e.g. healthy, cancer type, etc. (p. 1239, Clinical sample collection and processing; Data processing and gene body analysis). 
The composites are represented in part in Figure S6A, S6D and S6E and Figure 4.
 The data is obtained using a process of enriching for hydroxymethylated DNA in the sample, amplifying the hydroxymethylated DNA and sequencing the amplified hydroxymethylated DNA using a process termed “hMe-Seal” (p. 1232, Development of cell-free 5hmC sequencing; p. 1239, 5hmC library construction, labeling, capture and high-throughput sequencing). It is noted the instant specification describes the use of the same technique (para. 227).
As noted above, Song uses the same sequencing approach as the instant specification preformed on the same type of patient population. Thus, Song produces a data set encompassed by claims 102 and 103.

Claim(s) 77-79, 88-89, 96 and 99-101 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Song (Cell Research. 2017. 27:1231-1242).
Regarding claims 77, 88 and 89, Song teaches obtaining a cell-free DNA sample from the patient (p. 1239, Clinical sample collection and processing).
Song teaches enriching for hydroxymethylated DNA in the sample, amplifying the hydroxymethylated DNA and sequencing the amplified hydroxymethylated DNA using a process termed “hMe-Seal” (p. 1232, Development of cell-free 5hmC sequencing; and p. 1239, 5hmC library construction, labeling, capture and high-throughput sequencing). It is noted the instant specification describes the use of the same technique (para. 227).
Song teaches mapping the reads to a reference hydroxymethylation profile (p. 1239, Data processing and gene body analysis; and p. 1240, Cancer type and stage prediction). As noted above, Song uses the same sequencing approach as the instant specification preformed on the same type of patient population. Thus, Song sequences and maps each of the loci recited in the claim.
Song teaches determining differences in hydroxymethylation level between the patients cfDNA and the reference hydroxymethylation levels at each of the mapped reads (p. 1239, Data processing and gene body analysis).
The claim is not limited to only the analysis of the loci associated with the recited genes, but rather broadly encompasses the analysis of differential analysis across all sequences obtained between the patient samples and the reference samples.
Song teaches calculating a score representing the likelihood that the patient has pancreatic cancer (p. 1237, Cancer type and stage prediction).
Regarding claim 78, Song teaches determining the patients’ gender and age (Table S5).
Regarding claim 79, Song teaches determining whether patients have additional cancer types, e.g. lung, HCC, pancreatic, etc. (p. 1237).
Regarding claim 96, Song teaches the sample is a plasma sample having cell-free DNA extracted from blood (p. 1239, Clinical sample collection and processing).	Regarding claims 99, 100 and 101, Song teaches the reference hydroxymethylation profile represents a plurality of individuals sharing the characteristics of being healthy and do not have the risk factors (p. 1239, Clinical sample collection and processing).
Song anticipates the claims for the reasons provided above.
Alternatively, given the broad scope of the claims, the methods of Song that analyzes hydroxymethylation level in the same manner as the instant specification renders obvious the claims.

Claim(s) 77, 90-92 and 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (Cell Research. 2017. 27:1231-1242).
Regarding claim 77, Song teaches obtaining a cell-free DNA sample from the patient (p. 1239, Clinical sample collection and processing).
Song teaches enriching for hydroxymethylated DNA in the sample, amplifying the hydroxymethylated DNA and sequencing the amplified hydroxymethylated DNA using a process termed “hMe-Seal” (p. 1232, Development of cell-free 5hmC sequencing; p. 1239, 5hmC library construction, labeling, capture and high-throughput sequencing). It is noted the instant specification describes the use of the same technique (para. 227).
Song teaches mapping the reads to a reference hydroxymethylation profile (p. 1239, Data processing and gene body analysis; and p. 1240, Cancer type and stage prediction). As noted above, Song uses the same sequencing approach as the instant specification preformed on the same type of patient population. Thus, Song sequences and maps each of the loci recited in the claim.
Song teaches determining differences in hydroxymethylation level between the patients cfDNA and the reference hydroxymethylation levels at each of the mapped reads (p. 1239, Data processing and gene body analysis).
The claim is not limited to only the analysis of the loci associated with the recited genes, but rather broadly encompasses the analysis of differential analysis across all sequences obtained between the patient samples and the reference samples.
Song teaches calculating a score representing the likelihood that the patient has pancreatic cancer (p. 1237, Cancer type and stage prediction).
Regarding claims 90-92 and 98, Song further teaches using some of the hydroxymethylation levels to monitor a patient’s treatment (p. 1238).
It would have been prima facie obvious to the ordinary artisan to have used the methods of Song to aid in making a determination regarding whether to treat a patient. Because the method of Song is potentially valuable for early detection of pancreatic cancer (p. 1235), it would have been prima facie obvious to treat such patients for pancreatic cancer. Based on the stage of the cancer which Song described detecting, the type of treatment may be selected, including conventional treatments such as radiation therapy, chemotherapy and surgery. It would be further obvious to use the method of Song to monitor the course of treatment based on the repeating of the method over time.

Claim(s) 94-95 and 97 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Song (Cell Research. 2017. 27:1231-1242) as applied to claim 77 above, and in further view of Vogelstein (WO 2012/178034 A2).
Regarding claims 94-95 and 97, Song renders obvious the elements of claim 77 as required by claims 94-95 and 97.
Song does not specifically teach the elements of claims 94-95 and 97.
However, Vogelstein teaches types of pancreatic cancers and sources of nucleic acid from pancreatic cancers.
Regarding claims 94-95, Vogelstein teaches PDC may be distinguished from other types of pancreatic (para. 3 and 9).
It would have been prima facie obvious to the ordinary artisan to modify the method of Song to try and analyze nucleic acids for the identification of PDAC, as it is significant type of pancreatic cancer.
Regarding claim 97, Vogelstein teaches obvious variants in terms of source of pancreatic nucleic acids for analysis. The variants include pancreatic cyst fluid and blood (para. 23). 
The use of a pancreatic cyst fluid represents an obvious variant of the use plasma cell-free DNA as a source of pancreatic DNA.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634